DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the facilitating device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Applicant has utilized the phrase “configured to” in various claims (i.e. “a pipette configured to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al (Us 2009/0180930 A1).
	With respect to claim 1, Aoki discloses a dispensing apparatus comprising:
	A pipette (capillaries 2) configured to transport a reaction solution; and
	A liquid pump (pump unit 30) configured to adjust the internal pressure of the pipette (See Fig. 1 and Paras. 0015-0016 and 0045 for discussion of how the pump unit is configured to pump an 
	With respect to claim 2, Aoki discloses that a working fluid positioned in the pipette comprises a liquid (operating liquid 71; See Paras. 0085-0087 and Figs. 6-7B).
	With respect to claim 3, Aoki discloses that the working fluid in the pipette comprises a washing solution (See Para. 0089 for discussion of how the operating liquid is discharged from each of the distal ends of the capillaries into a waste liquid reservoir 110, See Fig. 1A).
	With respect to claim 4, Aoki discloses that the pipette is provided in plurality (See Fig. 2A and Para. 0047 for discussion of the plurality of capillaries that are arrayed in a line).
	With respect to claim 5, Aoki discloses the inclusion of a pressure equalizing tank (syringe pumps 34) positioned between the liquid pump and the pipettes,
	Wherein each of the pipettes is disposed in parallel to the pressure equalization tank (See Figs. 1 and 6 and Paras. 0085-0088).
	With respect to claim 6, Aoki discloses the inclusion of microchannels (connecting tubes 50) respectively positioned between the pipettes and the pressure equalization tank,
	Wherein each of the pipettes is connected to the pressure equalization tank through the microchannels (See Figs. 1 and 6 and Paras. 0063-0064 and 0088).
	With respect to claim 7, Aoki discloses the inclusion of a controller (60), wherein the controller controls the liquid pump to adjust the pressure of working fluid in the pipette (See Para. 0100 for discussion of how the controller can control the pump unit so that a required volume of the sample solution 132 for multiple dispensations is suctioned and discharged from the distal end into the capillary).
	With respect to claim 8, Aoki discloses the incusing of a movement device (movement mechanism 25), 

	The movement device moves the position of the pipette (See Fig. 1 and Paras. 0045, 0065-0066, and 0083 for discussion of how the movement mechanism controls a position of the dispensing head 1).
	With respect to claim 9, Aoki discloses the inclusion of a storage tank (operating liquid tank 70, See Fig. 1 and Para. 0045),
	Wherein the storage tank is connected to the liquid pump and supplies a working fluid of the pipette to the liquid pump (See Para. 0085-0089).
	With respect to claim 19, Aoki discloses a fluid control method for bio-reaction comprising:
	Moving upwards a washing solution (operating liquid 71) positioned in a pipette by operating a liquid pump (See Para. 0089 for discussion of how the interior spaces of each of the capillaries and each of the connecting tubes 50 is filled with the operating liquid  71);
	Moving upwards a gas (air) positioned under the washing solution by moving the washing solution upwards (See Para. 0090 and Fig. 7B for discussion of how a stepping motor is driven to raise the position of liquid surface 71f of the operating liquid in each of the capillaries so that an air gap is formed in each of the capillaries); and
	Absorbing a reaction solution into the pipette by moving the gas upwards (See Paras. 0091-0092 for discussion of how, after the liquid surface of the operating liquid is in the capillary is adjusted, the dispensing head is moved toward the microtiter plate 130, the ends of the capillaries are dipped into the sample solution 132 contained in each of the wells, and the stepping motor is driven so as to pull the plunger tip backward and raise the position of the liquid surface of the operating liquid so that a predetermined volume of the sample solution is suctioned into each of the capillaries).

Claim(s) 11-13, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajima (US 2013/0183769 A1).
With respect to claim 11, Tajima discloses an automatic analysis device (52) comprising:
	A pipette (preparation mechanism 36 provided with a nozzle 45 having a pipette chip at the tip, See Fig. 8 and Para. 0098) configured to transport a reaction solution;
	A liquid pump configured to adjust the internal pressure of the pipette (See Para. 0098 for discussion of how the pump controls withdrawal and discharge by nozzle 45; Para. 0108 discloses inclusion of a pump controller 72); and
	A reaction chip (cartridges 4) on which a bio-reaction occurs (See Fig. 7 and Para. 0097 for discussion of how the analysis device is provided with cartridges).
	With respect to claim 12, Tajima discloses that the reaction chip comprises a reaction solution well (reagent accommodating chambers 31-33, See Fig. 2 and Para. 0047) and a reaction well (specimen-accommodating chamber 26, See Fig. 1A and Para. 0048),
	The reaction solution wells stores a reaction solution (See Fig. 2 and Paras. 0046-0047 and 0049), and
	The reaction well stores a material with reacts with the reaction solution (See Paras. 0048 and 0050).
	With respect to claim 13, Tajima discloses that the reaction solution well is provided in plurality (encompasses chambers 31-33 on each cartridge 4) and the reaction well is provided in plurality (See Fig. 7 and Para. 0096 of Tajima for depiction of a plurality of cartridges, such as four, being provided for use with said automatic analysis device, which would entail that a plurality of reaction wells are provided).
	With respect to claim 16, Tajima discloses that the reaction well comprises a cover (covering seal 4c, See Fig. 1B and Para. 0050).
	With respect to claim 18, Tajima discloses the inclusion of a measurement device (photometry mechanism 37) configured to observe the reaction well (See Fig. 8 and Para. 0098-0102 for discussion of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (Us 2009/0180930 A1) in view of Barbee et al (US 2013/0011880 A1).
With respect to claim 10, Aoki fails to disclose that the pipettes and the microchannel are detachably coupled to each other.
Barbee teaches an apparatus for automated handling of samples, said apparatus includes an arm (11) for holding a pipette (2), and has a tubing port (13) for detachable connection to a pump via tubing (9) (See Fig. 4 and Para. 0071).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the detachable connection of the pipette and tubing (and pump) as taught by Barbee into the microchannel and pipette configuration of Aoki such that capillaries can be replaced as needed.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (US 2013/0183769 A1).
With respect to claim 14, Tajima fails to disclose that the pipette is provided in plurality.  However, the courts have held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that even if a reference does not teach a plurality of a feature, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate a plurality of pipettes to allow for simultaneous processing of multiple cartridges, thus saving time.
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (US 2013/0183769 A1) in view of Hamada et al (US 2016/0341725 A1).
	With respect to claim 15, Tajima fails to disclose the inclusion of a waste container to discard a reaction solution or a washing solution.
	Hamada teaches an analyzing apparatus (10) that includes pipette (12) into which a specimen is injected, a conveyance unit that conveys the pipette by parallel translation, a reagent rack (14), a reaction unit (15), a detection unit (16), and a detection block unit (17) (See abstract and Fig. 2).  The system also includes a waste bottle (18) that receives the specimen after the measurement and an unreacted reagent (See Para. 0061).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the waste bottle of Hamada into the analysis device of Tajima for the purpose of providing a contained space for safely disposing of specimen after the measurement and any remaining unreacted reagent.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (US 2013/0183769 A1) in view of Murata et al (US 2007/0148780 A1).
	With respect to claim 17, Tajima fails to disclose the inclusion of a facilitating device with the reaction chip, wherein the facilitating device comprises a vibrating device or a heating device.
	Murata teaches an analyzing apparatus (1) for analyzing a sample using a cartridge (2) that accommodates reagents sealed therein, wherein the temperature of the reagents can be raised to a predetermined temperature (See Figs. 1 and 3 and Abstract).  A heater (4) is provided for supplying heat energy to the cartridge and includes a heating block (40) and an insulating holder (410).  The heating block is formed with a recess (40a), cutouts (40b), and a through-hole (40c).  The recess for holding the cartridge has an inner shape corresponding to the external shape of the body (20) of the cartridge.  Thus, when the heating block holds the cartridge, the inner surfaces of the recess contact the surfaces of 
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the heater configuration as taught by Murata into the analysis device of Tajima, for use with the cartridge of Tajima, for the purpose of allowing for the temperature of the reagents in the cartridge to be raised to a target temperature for subsequent preparation of an appropriate reaction liquid based on the analysis to be performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        January 15, 2021



/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798